Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16 and 18-20 are pending and under consideration in this Office Action.

2.	The terminal disclaimer filed on 08/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9650652 and 10526624 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous rejection of the claims on the ground of nonstatutory obviousness-type double patenting have been withdrawn.

3.	The previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of the amendment and arguments filed 08/09/2021.


4.	Claims 1-16 and 18-20 are allowed.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652